IN THE
                                TENTH COURT OF APPEALS

                                          No. 10-18-00265-CV

CITY OF VALLEY MILLS, TEXAS,
                                                               Appellant
    v.

WILLIAM CHRISMAN
AND DARRIN TROXELL,
                                                               Appellees



                                 From the 220th District Court
                                    Bosque County, Texas
                                   Trial Court No. CV18005


                                MEMORANDUM OPINION

          The City of Valley Mills (Valley Mills) brings this interlocutory appeal

complaining of the trial court’s denial of its plea to the jurisdiction. In a single issue,

Valley Mills contends that William Chrisman (Chrisman) and Darrin Troxell (Troxell)

failed to adequately allege or present jurisdictional facts in support of their claims under

the Texas Whistleblower Act.1 We will reverse and remand for further proceedings.



1   See TEX. GOV’T CODE ANN. § 554.002.
        Chrisman and Troxell sued for wrongful retaliation under the Whistleblower Act

after their employment with Valley Mills was terminated on July 26, 2017.              Their

termination occurred when a dispute arose over the taking of Chrisman’s and Troxell’s

deer feeders that were located on Valley Mills’ city-owned property.               The city

administrator, William Linn (Linn), had the deer feeders removed from Valley Mills’

sewer plant property and placed next to the city hall. Once Chrisman and Troxell

discovered the deer feeders had been removed, they went to Linn to retrieve the feeders.

Linn refused to return the deer feeders. The incident was reported to the mayor by

Chrisman and to the chief of police by Troxell. Ultimately, Chrisman and Troxell were

asked by Linn to sign a release of liability before he would return the deer feeders.

Chrisman and Troxell were both terminated from Valley Mills city employment after they

refused to sign the release.

        Valley Mills’ plea to the jurisdiction contends the city is shielded from suit by the

defense of sovereign or governmental immunity thereby depriving the trial court of

subject matter jurisdiction. Valley Mills asserts that Chrisman and Troxell failed to plead

or present jurisdictional facts which raise a genuine issue of material fact in support of

the requisite elements of a claim under the Texas Whistleblower Act. More specifically,

Valley Mills asserts that Chrisman and Troxell failed to plead and present jurisdictional

facts (1) that their belief that a Valley Mills employee violated the law was objectively




City of Valley Mills v. Chrisman                                                       Page 2
reasonable2 and (2) that their alleged report of a violation of the law was made in good

faith to an appropriate law-enforcement authority.

        This court has jurisdiction to review an interlocutory order of a district court that

grants or denies a plea to the jurisdiction by a governmental unit. See TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(a)(8). A plea to the jurisdiction is a dilatory plea, filed to defeat

a cause of action without regard to whether the claims asserted have merit. Bland Indep.

Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). Additionally, a plea to the jurisdiction

based on sovereign immunity challenges a trial court’s jurisdiction. Tex. Dep't of Parks &

Wildlife v. Miranda, 133 S.W.3d 217, 225–26 (Tex. 2004). Sovereign immunity has two

component parts: immunity from suit and immunity from liability. City of Houston v.

Williams, 353 S.W.3d 128, 134 (Tex. 2011). Absent the state's consent to be sued, a trial

court lacks subject matter jurisdiction. City of Dallas v. Albert, 354 S.W.3d 368, 373 (Tex.

2011). Therefore, if a governmental entity is sued without legislative consent, the trial

court should grant the governmental entity’s plea to the jurisdiction. Tex. Parks & Wildlife

Dep't v. Sawyer Tr., 354 S.W.3d 384, 388 (Tex. 2011).

        If a plea questions the trial court’s jurisdiction, it raises a question of law that is

reviewed de novo. Miranda, 133 S.W.3d at 226. Customarily a plea to the jurisdiction



2 Valley Mills’ brief sets forth in a single issue that Chrisman and Troxell failed to plead and present
jurisdictional facts sufficient to bring their claims within the Texas Whistleblower Act. The single issue is
divided into two sub-issues the first of which questions whether “the pleading and jurisdictional facts raise
a fact issue supporting the Whistleblower Act requirement of a good faith report of a violation of law by
the City (or one of its employees). In other words, was William Chrisman’s and Darrin Troxell’s asserted
belief—that the conduct reported was a violation of the law—objectively reasonable?” We will interpret
this sub-issue as a challenge to pleading or presentation of jurisdictional facts of objective reasonableness
even though good faith has a subjective and objective component.

City of Valley Mills v. Chrisman                                                                      Page 3
challenges whether facts have been alleged that affirmatively demonstrate the court’s

jurisdiction to hear the case. Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 635

(Tex. 2012). When a plea to the jurisdiction challenges the pleadings, we determine if the

pleader has alleged facts that affirmatively demonstrate the court’s jurisdiction to hear

the case. Ryder Integrated Logistics, Inc. v. Fayette County, 453 S.W.3d 922, 927 (Tex. 2015)

(per curiam). In conducting our review, we construe the pleadings liberally in favor of

the plaintiff and look to the plaintiff’s intent. Miranda, 133 S.W.3d at 226–27. The plaintiff

has the burden to plead facts affirmatively showing the trial court has subject-matter

jurisdiction. Id. at 226. A court deciding a plea to the jurisdiction is not required to look

solely to the pleadings but may consider evidence and must do so when necessary to

resolve the jurisdictional issues raised. Blue, 34 S.W.3d at 555. If a plea to the jurisdiction

challenges jurisdictional facts, the court can consider evidence necessary to resolve any

dispute over those facts even though the facts implicate the merits of the cause of action.

Garcia, 372 S.W.3d at 635. In considering this evidence, we “take as true all evidence

favorable to the nonmovant” and “indulge every reasonable inference and resolve any

doubts in the nonmovant’s favor.” Miranda, 133 S.W.3d at 228. If evidence does create a

fact question on a jurisdictional issue, the trial court cannot grant the plea to the

jurisdiction. Id. at 227–28. The fact issues will then need to be resolved by the finder of

fact. Id. at 228. However, if the relevant evidence is undisputed or fails to raise a fact

question on the jurisdictional issue, the trial court rules on the plea to the jurisdiction as

a matter of law. Id. If pleadings affirmatively negate the existence of jurisdiction, then a

plea may be granted without allowing an opportunity to amend. Id. at 227.

City of Valley Mills v. Chrisman                                                         Page 4
        Legislative consent to sue and waive immunity at issue in this case is found in

chapter 554 of the Government Code. Section 554.0035 provides:

        A public employee who alleges a violation of this chapter may sue the
        employing state or local governmental entity for the relief provided by this
        chapter. Sovereign immunity is waived and abolished to the extent of
        liability for the relief allowed under this chapter for a violation of this
        chapter.

TEX. GOV’T CODE ANN. § 554.0035.

        The jurisdictional elements of an individual seeking waiver of immunity are set

forth in section 554.002 of the Government Code as follows:

        (a) A state or local governmental entity may not suspend or terminate the
        employment of, or take other adverse personnel action against, a public
        employee who in good faith reports a violation of law by the employing
        governmental entity or another public employee to an appropriate law
        enforcement authority.

        (b) In this section, a report is made to an appropriate law enforcement
        authority if the authority is a part of a state or local governmental entity or
        of the federal government that the employee in good faith believes is
        authorized to:

                 (1) regulate under or enforce the law alleged to be violated in the
                 report; or

                 (2) investigate or prosecute a violation of criminal law.

Id. § 554.002.

        A report of a violation of law under the Whistleblower Act must be in “good faith.”

Id. The term “good faith” means:

        . . . that (1) the employee believed that the conduct reported was a violation
        of law and (2) the employee's belief was reasonable in light of the
        employee's training and experience. The first part of the definition
        embodies the “honesty in fact” part of the trial court's definition in this case.
        This element ensures that employees seeking a remedy under the

City of Valley Mills v. Chrisman                                                            Page 5
        Whistleblower Act must have believed that they were reporting an actual
        violation of law. The second part of the definition ensures that, even if the
        reporting employee honestly believed that the reported act was a violation
        of law, an employer that takes prohibited action against the employee
        violates the Whistleblower Act only if a reasonably prudent employee in
        similar circumstances would have believed that the facts as reported were
        a violation of law.

Wichita County v. Hart, 917 S.W.2d 779, 784-85 (Tex. 1996).

        Chrisman’s and Troxell’s Second Amended Original Petition reads, in part, as

follows:

        On or about July 25 and 26, 2017, plaintiffs reported violations of law by the
        City’s Administrator to appropriate law enforcement authorities; plaintiffs’
        reports were made in good faith.

        Specifically, on July 25 and 26, 2017, prior to their terminations, plaintiffs
        reported to the Mayor, the City Administrator’s supervisor, and members
        of the Valley Mills Police Department that the City Administrator had taken
        their personal property without their consent and refused to return it to
        them, thereby depriving them of their personal property. The facts
        contained in plaintiffs’ reports constituted reports of (1) a theft, (2) a civil
        conversion, (3) a violation of the Texas Theft Liability Act, and/or (4) a
        denial of plaintiffs’ constitutionally protected property rights without due
        process of law.

        The questions to be resolved are whether Chrisman and Troxell allege and present

facts that their belief that the reported violation of the law was reasonable in light of their

training and experience; and whether they in fact believed their report of an alleged

violation of the law was made to an appropriate law-enforcement authority and that

belief was reasonable in light of their training and experience.

        Here, the pleadings allege that the reported violations of law were made in “good

faith”; however, there are no facts alleged or presented that Chrisman’s and Troxell’s

belief that the conduct reported was a violation of the law and was reasonable in light of

City of Valley Mills v. Chrisman                                                           Page 6
their training and experience. Furthermore, the pleadings allege that the report of an

alleged violation of the law to an appropriate law-enforcement authority was made in

“good faith,” but there are no facts alleged or presented that Chrisman or Troxell honestly

believed that they were reporting to an appropriate law-enforcement authority or that

their belief was reasonable in light of their training and experience. The pleadings and

the affidavits of Chrisman and Troxell assert only in a conclusory fashion that their

actions were in “good faith.”

        Pleading jurisdictional facts is not reviewed under a heightened pleading
        standard, nor is a plaintiff required to reveal the evidence in support of its
        claims. [Miranda, 133 S.W.3d] at 230. Instead, our review looks to the
        plaintiff’s intent, construing the pleadings liberally in favor of jurisdiction
        and accepting the non-conclusory statements in the pleadings as true. City
        of Elsa v. Gonzalez, 325 S.W.3d 622, 625 (Tex. 2010) [(per curiam)]; [State v.]
        Lueck, 290 S.W.3d [876,] 884 [(Tex. 2009)].

Hennsley v. Stevens, 613 S.W.3d 296, 302-03 (Tex. App.—Amarillo 2020, no pet.) (emphasis

added).

        Vague and conclusory statements within a pleading are insufficient to support

jurisdiction; otherwise, the jurisdictional inquiry would become meaningless. See Stephen

F. Austin State Univ. v. Flynn, 228 S.W.3d 653, 660 (Tex. 2007). An affidavit that recites all

actions taken were in good faith may not be considered as summary judgment proof.

Univ. of Tex. Med. Branch at Galveston v. Hohman, 6 S.W.3d 767, 779-80 (Tex. App.—

Houston [1st Dist.] 1999, pet. dism'd w.o.j.) (citing Thomas v. Collins, 960 S.W.2d 106, 113

(Tex. App.—Houston [1st Dist.] 1997, pet. denied)); see also Wadewitz v. Montgomery, 951

S.W.2d 464, 466 (Tex. 1997) (holding that expert’s conclusory statements regarding

officer’s good faith were insufficient to support or defeat summary judgment).

City of Valley Mills v. Chrisman                                                          Page 7
        If the pleadings contain insufficient factual allegations to affirmatively

demonstrate the trial court’s jurisdiction but do not affirmatively demonstrate incurable

jurisdictional defects, then the plaintiff must be afforded the opportunity to amend.

Miranda, 133 S.W.3d at 226-27.

        We reverse the denial of Valley Mills’ plea to the jurisdiction and remand the case

to the trial court to allow Chrisman and Troxell the opportunity to plead and/or present

sufficient facts to allow the trial court to determine whether subject-matter jurisdiction

has been invoked under the Whistleblower Act.




                                                 MATT JOHNSON
                                                 Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Reversed and remanded
Opinion delivered and filed May 5, 2021
[CV06]




City of Valley Mills v. Chrisman                                                     Page 8